Citation Nr: 0306067	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-06 937A	)	DATE
	)
	)


NOTICE

On the above date, the Board of Veterans' Appeals (Board) 
entered a decision on the following:  

Whether the termination of nonservice-connected death pension 
benefits effective February 1997 was proper.

The decision includes the following order:

ORDER

The termination of nonservice-connected death pension 
benefits for the period from February 1, 1997 to December 31, 
1997 is proper and the appeal is denied.

Because the Board's decision may include Federal tax return 
information protected by 26 U.S.C. § 6103, it has been filed 
in an Income Verification Match Folder.  A copy of that 
decision, which includes notice of appellate rights, has been 
provided to the appellant and the appellant's representative, 
if any, in accordance with the provisions of 38 U.S.C.A. 
§ 7104(e)(1) (West Supp. 2002).



		
	CHERYL L. MASON
Acting Member, Board of Veterans' Appeals




